Citation Nr: 1523184	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to May 1975.  He received the Bronze Star Medal and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned at an April 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.


FINDINGS OF FACT

1.  Right ear hearing loss is not related to service.

2.  Resolving all doubt in the Veteran's favor, left ear hearing loss is related to service.

3.  Resolving all doubt in the Veteran's favor, tinnitus is related to now service-connected left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).
2.  The criteria for service connection for left ear hearing loss are met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a correspondence dated in October 2010 prior to the September 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and post-service private and VA treatment records are associated with the claims file.  The Veteran presented testimony before the undersigned.  

The Veteran was provided a VA examination for his hearing loss and tinnitus claims.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the duties to notify and assist have been met.
Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, the presumption does not apply because the Veteran was not diagnosed with sensorineural hearing loss within one year of service and, indeed, was not first diagnosed per his own report for decades after service.  See Board Hearing Transcript at 6.

Service connection is also provided for a disability which is proximately due to or the result a service-connected disability.  38 C.F.R. § 3.310.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, a September 2011 VA examination report and a March 2015 audiologic examination report from Cornerstone Ear, Nose & Throat reveal that the Veteran has been diagnosed as having bilateral hearing loss as defined by VA and tinnitus.  See Id.  Thus, current hearing loss and tinnitus have been demonstrated.

The Veteran contends that his current hearing loss and tinnitus is related to exposure to loud noises in service.  Specifically, he has reported that a vehicle battery exploded in close proximity to his left ear, that he was exposed to noise from rocket attacks and grenade explosions while serving in Vietnam, that he was exposed to noise from military weaponry while serving as an infantryman, and that he was exposed to aircraft noise while parachuting in service.

The Veteran's certificate of discharge from service (DD Form 214) and service personnel records reflect that his military occupational specialties were a "TT" repairman (related civilian occupation of automobile equipment technician) and an infantryman, that he served in Vietnam from August 1972 to March 1973, and that he received the Parachutist Badge.  He is competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336. Further, there is nothing to explicitly contradict his reports and they are not inconsistent with the evidence of record and the circumstances of his service. Therefore, his reports of in-service noise exposure are credible and in-service acoustic trauma is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence). 

There are conflicting medical opinions as to whether the Veteran's current hearing loss is related to service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The audiologist who conducted the September 2011 VA examination opined that the Veteran's hearing loss was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that records associated with the Veteran's enlistment in the National Guard in 1982 revealed that his hearing was normal and that there was no decline in his hearing (in the frequencies likely to be impacted by noise exposure) relative to his hearing at the time of his enlistment into active service in 1968.  His hearing was entirely normal on both hearing tests.  He reported that his hearing concerns developed in approximately 2003, which was three decades after his separation from service.
The September 2011 examiner also opined that the Veteran's tinnitus was likely ("at least as likely as not"/"50 percent probability or greater") a symptom associated with his hearing loss.  This opinion was based on the fact that tinnitus is known to be a symptom associated with hearing loss.

A March 2015 letter from physician N.D.L., DO, includes an opinion that the Veteran's noise-induced hearing loss in the left ear was most likely due to his military service.  The physician explained that a February 2010 audiogram revealed mild high frequency sensorineural hearing loss on the right and mild to moderate high frequency sensorineural hearing loss on the left, with a noise notch at 4,000 Hertz.  He found this hearing pattern was consistent with a prior history of loud noise exposure while in service, which included duties associated with being a paratrooper and being in infantry working around machine guns and rocket launchers, and the Veteran's report of an explosion next to his left ear.  He concluded, based on the Veteran's history, that "it is most likely that the noise-induced hearing loss in [the Veteran's] left ear is due to his prior military service."

The September 2011 and March 2015 opinions were based upon a review of the Veteran's records and reported history and are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss, and his military service, is essentially medical in nature.  To the extent that the Veteran is attempting to establish nexus through his own opinion, the Veteran as a lay person has not been shown to be capable of making such conclusions on inherently medical questions.  The link between any current hearing loss and in-service noise exposure where any decreased hearing acuity did not manifest until sometime later, even multiple decades, after service, is one requiring expertise in the workings of the inner ear.  The Veteran has not indicated that he has such experience. 
Regarding the right ear, the VA medical examiner who does have such expertise, and who reviewed the Veteran's case, did not deny the Veteran's contentions that he was exposed to acoustic trauma.  Rather, the examiner opined that it was not the cause of his current right ear hearing loss, given that any acoustic trauma in service that was of a permanent nature as opposed to temporary would have shown up the his subsequent National Guard examination in 1982, which demonstrated normal hearing in the right ear.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent medical professional to be the most probative evidence of record as to the relationship between the Veteran's current right ear hearing loss and his military service, and the Board finds that this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity.  

Alternatively, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board has considered the Veteran's contentions that his current right ear hearing loss was caused by his in-service exposure to noise.  In this regard, the Veteran is certainly competent to report that he experienced difficulty hearing and that he was exposed to loud noise that could have led to acoustic trauma during service.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, the Veteran has not reported that he had continuous right ear hearing difficulty from service.  As discussed above, the VA examination demonstrates that this contended hearing deficit was not demonstrated until almost thirty years after service.  Therefore, continuity of symptomatology is not shown.

In summary, no medical professional has linked the Veteran's current right ear hearing loss to service, and, in fact, there is medical evidence to the contrary.  Moreover, the Veteran at no point actually stated that he began to experience right ear hearing loss in service.  See Board Hearing Transcript at 9.  Thus, the Board concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and service connection for right ear hearing loss must be denied.  

To the contrary, the evidence is in relative equipoise as to whether the Veteran's current left ear hearing loss was incurred in service, as there are competent medical opinions for and against the claim.  Resolving all reasonable doubt in his favor, the Board concludes that the criteria for service connection for the currently diagnosed left ear hearing loss are met.  

With respect to tinnitus, the September 2011 examiner essentially concluded that the Veteran's tinnitus was likely caused by his hearing loss.  Although this decision only allows for service connection for left ear hearing loss, in light of the examiner's opinion, it is just as likely that tinnitus is attributed to the hearing loss in his left ear as his right ear, particularly in light of the fact that the hearing loss in the left ear is much more severe.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection is also granted for the currently diagnosed tinnitus.  


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


